                                           Case 5:20-cv-01848-SVK Document 12 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARASAN CHIP SYSTEMS, INC.,                            Case No. 20-cv-01848-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     STREAM TV NETWORKS, INC.,
                                  11                     Defendant.

                                  12           At the June 16, 2020 Case Management Conference, Plaintiff reported that this case has
Northern District of California
 United States District Court




                                  13   settled, and the Court directed Plaintiff to file a notice of voluntary dismissal. See Dkt. 11. To date,

                                  14   no dismissal has been filed.

                                  15           By October 20, 2020, Plaintiff shall file a notice or stipulation of dismissal. If a dismissal is

                                  16   not filed by the specified date, then the parties shall appear on October 27, 2020 at 1:30 p.m. and

                                  17   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  18   statement in response to this Order no later than October 20, 2020, describing with specificity (1) the

                                  19   parties’ efforts to finalize settlement within the time provided, and (2) whether additional time is

                                  20   necessary, the reasons therefor, and the minimum amount of time required to finalize the settlement

                                  21   and file the dismissal.

                                  22           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                       vacated and the parties need not file a statement in response to this Order.
                                  23
                                               SO ORDERED.
                                  24
                                       Dated: October 2, 2020
                                  25

                                  26

                                  27
                                                                                                        SUSAN VAN KEULEN
                                  28                                                                    United States Magistrate Judge
